DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 153-162 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/13/2002.
Claims 1-131 were previously cancelled.
Claim Objections
Claim 137 is objected to because of the following informalities:  Claim 137 recites “wherein the the microaxial blood pump” should be changed to “wherein the microaxial blood pump”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 134, 136-137, and 140-152 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 134 recites “reperfusion”; it is unclear if this is the same reperfusion as in claim 132 or not. There is insufficient antecedent basis for this limitation in the claim.
Claim 136 recites “reperfusion therapy” in line 1. It is unclear if this is the same “reperfusion therapy” as in claim 136 or not. There is insufficient antecedent basis for this limitation in the claim.
Claim 137 recites “the aortic valve” in lines 3-4. It is unclear if this is the same “valve” as in claim 136 or not. There is insufficient antecedent basis for this limitation in the claim.
Claim 140 appears to be missing a critical step. Claim 140 recites “reducing levels of BAX…increasing levels of BCL-2 and BCL-XL”; it is unclear how these levels are modulated. Is this done using the mechanical circulatory support device, or as part of the reperfusion therapy or by administering a drug or a medication.  
Claim 141 appears to be missing a critical step. Claim 141 recites “increasing stromal derived factor…, maintaining activity levels…limiting upregulation…”; it is unclear how these levels are modulated. Is this done using the mechanical circulatory support device, or as part of the reperfusion therapy or by administering a drug or a medication.  
Claim 142 appears to be missing a critical step. Claim 142 recites “reducing peptide, increasing mRNA…and reducing calcineurin activity”; it is unclear how these levels are 
Claims 143 appears to be missing a critical step. Claim 143 recites “greater than 5, greater than 5, or greater than 6”; it is unclear why the claim requires “greater than 5” and “greater than 6” since “greater than 4” would already include greater than 5 or greater than 6. Additionally it is unclear what units are being used to measure the sum of ST segment elevations. 
Claim 144 recites the “the positioned microaxial blood pump” in line 9”. It is unclear whether this is the same microaxial blood pump as in line 4 or not. There is insufficient antecedent basis for this limitation in the claim.
Claim 144 recites “coronary reperfusion therapy” in line 11. There is insufficient antecedent basis for this limitation in the claim.
Claim 147 recites “coronary reperfusion” in line 3. It is unclear whether this is the same “coronary reperfusion” as in claim 144 or not. There is insufficient antecedent basis for this limitation in the claim.
Claim 149 appears to be missing a critical step. Claim 149 recites “reducing levels of BAX…increasing levels of BCL-2 and BCL-XL…”; it is unclear how these levels are modulated. Is this done using the mechanical circulatory support device, or as part of the reperfusion therapy or by administering a drug or a medication.  
Claim 151 recites “reperfusion therapy” in line 1. It is unclear whether this is the same as “coronary reperfusion therapy” as in claim 144 or not.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 145-146, 148, 150 and 152 are rejected for inheriting the same deficiency as the claims they depend from.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 133 and 145 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 133 requires operating the device to provide a cardiac output of at least 3.5L/min. Claim 133 depends from claim 132 which already requires a rate of at least 2.5 L/min of blood flow. It appears that claim 133 fails to further limit the subject matter of the claim upon which it depends.  
Claim 145 requires operating the device to provide a cardiac output of at least 3.5L/min. Claim 145 depends from claim 144 which already requires a rate of at least 2.5 L/min of blood flow. It appears that claim 145 fails to further limit the subject matter of the claim upon which it depends.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 132, 134-140, 144, 146-148, and 151-152 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20080097385 issued to Johansen et al. (hereinafter “Johansen”) in view of US Pat Pub No. 20200324033 granted to Agah et al. (hereafter “Agah”).
Regarding claim 132, Johansen discloses a method of supporting a human patient's heart that has sustained myocardial infarction (e.g. para 0009 “Provided herein is a method of preventing injury to an organ or tissue in a subject before, during or after reperfusion following an ischemic event to the organ or tissue”), comprising the steps of: inserting a mechanical circulatory support device into the patient after the myocardial infarction (e.g. para 0042 “Provided herein is a method of preventing injury to an organ or tissue in a subject before, during or after reperfusion following an ischemic event to the organ or tissue”, para 0010, 0034), into the heart across a valve (e.g. para 0037 “The blood pump assembly is then affixed within the ascending aorta such that the inflow cannula is disposed through an aortic valve and but fails to disclose a mechanical circulatory support device comprising a microaxial blood pump with an onboard motor and a cannula inserted and operating at a rate of at least 2.5 L/min of blood flow. 
Agah teaches that it is known to use a mechanical circulatory support device comprising a microaxial blood pump (e.g. para 0047 “the blood pump 101 can include a miniature axial heart pump”) with an onboard motor (e.g. para 0047 “can include a miniature pump similar”) and a cannula (e.g. para 0037) inserted into the heart across a valve (e.g. Col. 4, lines 20-24, Fig. 2) and operating at a rate of at least 2.5 L/min of blood flow (e.g. para 0047 “The blood pump 101 produces any suitable blood flow rate, for example a flow rate of between 0.5 liters per minute and 3 liters per minute”). This would supplement the heart’s pumping ability which provides the predictable result of providing blood flow from left ventricle of the heart to the aorta in providing temporary means to assist the patient in recovering from a heart failure (e.g. 
Regarding claim 134, Johansen as modified by Agah renders the method of claim 132 obvious as rendered hereinabove, Johansen discloses wherein the heart is unloaded by the mechanical circulatory support device concurrently with reperfusion (e.g. para 0011 “Provided herein is a method of preventing injury to an organ or tissue in a subject before, during or after reperfusion following an ischemic event to the organ or tissue”).  

Regarding claim 135, Johansen as modified by Agah (hereinafter “modified Johansen”) renders the method of claim 132 obvious as rendered hereinabove, Johansen discloses comprising the step of supporting the heart by an intra-aortic balloon pump or an extracorporeal membrane oxygenation (ECMO) pump, in combination with the mechanical circulatory support device (e.g. para 0033, 0042-0043).  

Regarding claim 136, modified Johansen renders the method of claim 132 obvious as rendered hereinabove, Johansen discloses wherein reperfusion therapy comprises at least one of primary percutaneous coronary intervention (PCI) and fibrinolysis (e.g. para 0025 “a method of minimizing damage in an ischemic/reperfused heart muscle by providing a protective effect when it is applied in the treatment of ischemic heart disease in conjunction with percutaneous 

Regarding claim 137, modified Johansen renders the method of claim 132 obvious as rendered hereinabove, Johansen discloses wherein the the microaxial blood pump is percutaneously inserted into the patient (e.g. para 0042 “Provided herein is a method of preventing injury to an organ or tissue in a subject before, during or after reperfusion following an ischemic event to the organ or tissue”, para 0010, 0034) and positioned across the -2-Application No. 16/244,998Docket No. ABIO 3.OF-047 [193] aortic valve of the patient's heart, with a distal end of the microaxial blood pump located in the left ventricle of the heart (e.g. para 0037 “The blood pump assembly is then affixed within the ascending aorta such that the inflow cannula is disposed through an aortic valve and within a left ventricle”), and wherein prior to re-perfusing the heart, the positioned microaxial blood pump is operated to unload the left ventricle at a pumping rate of at least 2.5 L/min of blood flow for the support period of between at least 30 minutes and less than 60 minutes (e.g. para 0031, “Stopping or reducing perfusion of the organ or tissue can last for from about 5 seconds to about 5 minutes, followed by resumption of perfusion of the organ or tissue that lasts for from about 5 seconds to about 5 minutes.” and “A cycle of stopping or reducing perfusion and resuming perfusion can be repeated for from about two to about 50 times”). 

Regarding claim 138, modified Johansen renders the method of claim 132 obvious as rendered hereinabove, Johansen discloses comprising the step of: removing the microaxial blood pump from the patient's heart after applying the reperfusion therapy (e.g. para 0032 

Regarding claim 139, modified Johansen renders the method of claim 132 obvious as rendered hereinabove, Johansen discloses wherein the mechanical circulatory support device is inserted percutaneously into the patient (e.g. para 0042 “the practitioner can insert a balloon catheter percutaneously into a femoral vein of the subject and guide the catheter into the blocked coronary artery”).

Regarding claim 140, modified Johansen renders the method of claim 132 obvious as rendered hereinabove, but fail to disclose comprising at least one of the steps of: reducing levels of BAX protein and active Caspase-3 antibody in patient cardiac tissue near the myocardial infarction; increasing levels of BCL-2 and BCL-XL proteins in patient cardiac tissue near the myocardial infarction; increasing stromal derived factor la (SDF-la) protein levels in patient cardiac tissue near the myocardial infarction; maintaining activity levels of MMP-2 and MMP-9 enzymes in patient cardiac tissue near the myocardial infarction; limiting upregulation of DPP-4 protein expression and activity in patient cardiac tissue near the myocardial infarction; reducing circulating levels of brain natriuretic peptide (BNP) in the patient's blood; increasing mRNA levels of SERCA expression in patient cardiac cells near the myocardial infarction; and reducing levels of calcineurin activity and Type I collagen in patient cardiac tissue near the myocardial infarction while maintaining levels of b-MHC in the non-infarct region of the patient's heart. Zeng teaches that it is known to provide a method having at least one of the steps of reducing myocardiac ischemic/reperfusion injury in a subject and reducing levels of 

Regarding claim 144, Johansen discloses a method of preventing or limiting the effects of heart failure in a human patient that has sustained myocardial infarction (e.g. para 0009 “Provided herein is a method of preventing injury to an organ or tissue in a subject before, during or after reperfusion following an ischemic event to the organ or tissue”) by reducing maladaptive cardiac remodeling in the patient , the method comprising the steps of: percutaneously inserting a blood pump (e.g. para 0034 “hollow catheter can be introduced into a vessel of a subject… the catheter can be attached to a pump”, para 0042 “Provided herein is a method of preventing injury to an organ or tissue in a subject before, during or after reperfusion following an ischemic event to the organ or tissue”, para 0010, 0034); prior to reperfusing the heart, operating the positioned microaxial blood pump to unload the left ventricle at a pumping rate of at least 2.5 L/min of blood flow for a support period between at but fails to disclose a mechanical circulatory support device comprising a microaxial blood pump with an onboard motor and a cannula inserted with a distal end of the cannula located in the left ventricle of the heart and a proximal end of the microaxial blood pump located in the aorta and operating at a rate of at least 2.5 L/min of blood flow. 
Agah teaches that it is known to use a mechanical circulatory support device comprising a microaxial blood pump (e.g. para 0047 “the blood pump 101 can include a miniature axial heart pump”) with an onboard motor (e.g. para 0047 “can include a miniature pump similar”) and a cannula (e.g. para 0037) inserted into the heart across a valve a distal end of the cannula located in the left ventricle of the heart and a proximal end of the microaxial blood pump located in the aorta (e.g. Col. 4, lines 20-24, Fig. 2) and operating at a rate of at least 2.5 L/min of blood flow (e.g. para 0047 “The blood pump 101 produces any suitable blood flow rate, for example a flow rate of between 0.5 liters per minute and 3 liters per minute”). This would supplement the heart’s pumping ability which provides the predictable result of 

Regarding claim 146, modified Johansen renders the method of claim 144 obvious as rendered hereinabove, Johansen discloses continuing the operation of the microaxial blood pump in parallel with the application of coronary reperfusion (e.g. para 0011 “Provided herein is a method of preventing injury to an organ or tissue in a subject before, during or after reperfusion following an ischemic event to the organ or tissue”).  

Regarding claim 147, modified Johansen renders the method of claim 144 obvious as rendered hereinabove, Johansen discloses comprising the step of: continuing the operation of the microaxial blood pump in parallel with the application of coronary reperfusion for a total support period of at least 3 hours (e.g. para 0057).   

Regarding claim 148, modified Johansen renders the method of claim 144 obvious as rendered hereinabove, Johansen discloses reducing at least one of: the infarct size and left ventricle scar size (e.g. para 0014 “reducing infraction size”, para 0063; it is noted that the 

Regarding claim 151, modified Johansen renders the method of claim 144 obvious as rendered hereinabove, Johansen discloses wherein reperfusion therapy comprises at least one of primary percutaneous coronary intervention (PCI) and fibrinolysis (e.g. para 0025 “a method of minimizing damage in an ischemic/reperfused heart muscle by providing a protective effect when it is applied in the treatment of ischemic heart disease in conjunction with percutaneous transluminal coronary angioplasty (PTCA) and/or coronary artery bypass grafting surgery (CABG)”).  

Regarding claim 152, modified Johansen renders the method of claim 151 obvious as rendered hereinabove, Johansen discloses wherein PCI comprises implanting a stent in the patient (e.g. para 0069).


Claim 133 and 145 are rejected under 35 U.S.C. 103 as being unpatentable over modified Johansen as applied to claim 132, 134-140, 144, 146-148, and 151-152 above, and further in view of US Pat Pub No. 20180078159 granted to Edelman et al. (hereinafter “Edelman”)
Regarding claim 133, Johansen as modified by Agah renders the method of claim 132 obvious as rendered hereinabove, Agah teaches wherein the mechanical circulatory support but fails to explicitly disclose a cardiac output of at least 3.5 L/min of blood flow. However, Edelman teaches that the heart pump system can be 0.5 liters/minute, 1 liter /minute, 1.5 liters per minute, 2 liters/minute, 2.5 liters/minute, 3 liters/minute, 3.5 liters/minute, 4 liters/minute, 4.5 liters/minute, 5 liters/minute, greater than 5 liters/minute or any other suitable flow rate to provide a pump that would capture the predictable result of working in parallel to the native cardiac output of the heart (e.g. para 0069). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the disclosure of modified Johansen with the teachings of Edelman to provide a pump that would capture the predictable result of working in parallel to the native cardiac output of the heart.

Regarding claim 145, Johansen as modified by Agah renders the method of claim 144 obvious as rendered hereinabove, Agah teaches wherein the mechanical circulatory support device is operated at a rate that provides a cardiac output (e.g. para 0047 “The blood pump 101 produces any suitable blood flow rate, for example a flow rate of between 0.5 liters per minute and 3 liters per minute.” )  but fails to explicitly disclose a cardiac output of at least 3.5 L/min of blood flow. However, Edelman teaches that the heart pump system can be 0.5 liters/minute, 1 liter /minute, 1.5 liters per minute, 2 liters/minute, 2.5 liters/minute, 3 liters/minute, 3.5 liters/minute, 4 liters/minute, 4.5 liters/minute, 5 liters/minute, greater than 5 liters/minute or any other suitable flow rate to provide a pump that would capture the predictable result of working in parallel to the native cardiac output of the heart (e.g. para 0069). Therefore, it .


Claim 140 is rejected under 35 U.S.C. 103 as being unpatentable over modified Johansen as applied to claim 132, 134-140, 144, 146-148, and 151-152 above, and further in view of US Pat Pub No. 20160296598 granted to Zeng et al. (hereinafter “Zeng”).
Regarding claim 140, Johansen as modified by Agah renders the method of claim 132 obvious as rendered hereinabove, but fail to disclose comprising the steps of: reducing levels of BAX protein and active Caspase-3 antibody in patient cardiac tissue near the myocardial infarction; and increasing levels of BCL-2 and BCL-XL proteins in patient cardiac tissue near the myocardial infarction.  Zeng teaches that it is known to provide a method to reduce myocardiac ischemic/reperfusion injury in a subject and reducing levels of BAX protein and active Caspase-3 antibody in patient cardiac tissue near the myocardial infarction (e.g. para 0053 “Irisin decreases the caspase-3 and Bax expression”); and increasing levels of BCL-2 and BCL-XL proteins in patient cardiac tissue near the myocardial infarction (e.g. para 0053 “Irisin decreases the caspase-3 and Bax expression and increases the Bcl-2 expression”). This would indicate that irisin has the protective effect on apoptosis to provide the predictable result of using irisin to reduce heart ischemia reperfusion (e.g. para 0021, 0051-0053). Therefore, It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Johansen with the teachings of Zeng to provide decreasing the caspase 3 and Bax expression and increasing .



Claim 141 is rejected under 35 U.S.C. 103 as being unpatentable over modified Johansen as applied to claim 132, 134-140, 144, 146-148, and 151-152 above, and further in view of US Pat Pub No. 20160303197A1 granted to Sandrasagra et al. (hereinafter “Sandrasagra”).

Regarding claim 141, Johansen as modified by Agah renders the method of claim 132 obvious as rendered hereinabove, but fail to disclose comprising the steps of: increasing stromal derived factor la (SDF-la) protein levels in patient cardiac tissue near the myocardial infarction; maintaining activity levels of MMP-2 and MMP-9 enzymes in patient cardiac tissue near the myocardial infarction; and limiting upregulation of DPP-4 protein expression and activity in patient cardiac tissue near the myocardial infarction.  
However, Sandrasagra teaches that it is known to treat tissue damage using intravenous administration of composition in order to  increasing stromal derived factor la (SDF-la) protein levels in patient cardiac tissue near the myocardial infarction (e.g. para 0006) maintaining activity levels of MMP-2 and MMP-9 enzymes in patient cardiac tissue near the myocardial infarction (e.g. para 0007); and limiting upregulation of DPP-4 protein expression and activity in patient cardiac tissue near the myocardial infarction (e.g. para 0007).  This would allow the predictable result of increasing the efficiency for treating tissue damage (e.g. para 0006). Therefore, It would have been obvious to one of ordinary skill in the art at the time to .

Claims 143 and 150 are rejected under 35 U.S.C. 103 as being unpatentable over modified Johansen as applied to claim 132, 134-140, 144, 146-148, and 151-152 above, and further in view of US Pat Pub No. 20160129233 granted to Hoffmann.

Regarding claim 143, Johansen as modified by Agah renders the method of claim 132 obvious as rendered hereinabove, but fail to disclose wherein the heart has an ST Segment Elevation Sum (ΣSTE) of greater than 4, or greater than 5, or greater than 6. However Hoffmann teaches that it is known that the heart can have an ST Segment Elevation Sum (ΣSTE) of greater than 4 (e.g. para 0058). This would provide the predictable result of confirming STEMI in a patient (e.g. para 0058). Therefore, It would have been obvious to one of ordinary skill in the art at the time to modify the modified Johansen with the teachings of Hoffmann to provide the predictable result of confirming STEMI in a patient. 
  

Regarding claim 150, Johansen as modified by Agah renders the method of claim 144 obvious as rendered hereinabove, but fail to disclose wherein the heart has an ST Segment ST Segment Elevation Sum (ΣSTE) of greater than 4. However Hoffmann teaches that it is known that the heart can have an ST Segment Elevation Sum (ΣSTE) of greater than 4 (e.g. para 0058). This would provide the predictable result of confirming STEMI in a patient (e.g. para 0058). Therefore, It would have been obvious to one of ordinary skill in the art at the time to modify .

Claim 142 is rejected under 35 U.S.C. 103 as being unpatentable over modified Johansen as applied to claim 132, 134-140, 144, 146-148, and 151-152 above, and further in view of NPL titled “Relevance of Brain Natriuretic Peptide in Preload-Dependent Regulation of Cardiac Sarcoplasmic Reticulum Ca2+ ATPase Expression” published to Kogler et al. (hereinafter “Kogler”).
Regarding claim 142, Johansen as modified by Agah renders the method of claim 132 obvious as rendered hereinabove, but fail to disclose comprising the steps of: reducing circulating levels of brain natriuretic peptide (BNP) in the patient's blood; increasing mRNA levels of SERCA expression in patient cardiac cells near the myocardial infarction; and -3-Application No. 16/244,998Docket No. ABIO 3.OF-047 [193]reducing levels of calcineurin activity and Type I collagen in patient cardiac tissue near the myocardial infarction while maintaining levels of b-MHC in the non-infarct region of the patient's heart.  Kogler teaches a method to improve heart condition of a heart experiencing failure by performing the steps of reducing circulating levels of brain natriuretic peptide (BNP) in the patient's blood; increasing mRNA levels of SERCA expression in patient cardiac cells near the myocardial infarction; and -3-Application No. 16/244,998Docket No. ABIO 3.OF-047 [193]reducing levels of calcineurin activity and Type I collagen in patient cardiac tissue near the myocardial infarction while maintaining levels of b-MHC in the non-infarct region of the patient's heart (e.g. method and result on page 2724, Entire document). This would allow the BNP to be used therapeutically in acute states of HF. Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the modified Johansen with the teachings of Kogler to provide the predictable result of capturing the benefit 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 20050215533 to Gottlieb et al. and US6217541B1 issued to Yu. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842.  The examiner can normally be reached on M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792